ON REHEARING
The scope of the rehearing granted was limited. Counsel were asked to reargue only the matter of including in the master's deed to appellant the reservation subjecting the property to the lien of certain receiver's certificates.
A stipulation since filed enables us now to dispose of the cause. Counsel agree that the obligation of such receiver's certificates should be apportioned among the purchasers at the foreclosure sale; that the sum of $11,037.68 is apportionable to appellant, as a purchaser, together with interest thereon at the rate of 6 per cent. per annum from February 21, 1929; that said sum, both principal and interest, is due and owing from appellant to the holder and owner of such certificates, out of any property or proceeds in his hands or to come into his hands or possession as trustee; and that it constitutes a first lien on the land, real estate, water rights, and property purchased at the foreclosure sale by appellant, A.H. Gerdeman, trustee.
Except as thus modified, the original opinion and disposition of the cause will stand. In remanding the cause, there will be attached to our mandate a certified copy of the stipulation herein referred to, and the same will thereupon constitute a part of the record proper in this cause in the district court. It is so ordered.
BICKLEY, C.J., and SADLER, J., concur.
PARKER and HUDSPETH, JJ., did not participate. *Page 465